169 F.3d 216
133 Ed. Law Rep. 689
Virgie Lee VALLEY, et al., Plaintiffs,United States of America, Intervenor Plaintiff-Appellee,v.RAPIDES PARISH SCHOOL BOARD, a corporation, Defendant-Appellee,v.Richard P. Ieyoub, Attorney General, State of Louisiana, Appellant.
No. 97-30323.
United States Court of Appeals,Fifth Circuit.
Feb. 26, 1999.

Gregory Bryan Friel, U.S. Dept. of Justice, Civil Rights Division, Appellate Section, Mark L. Gross, U.S. Dept. of Justice, Civil Rights Division, Washington, DC, for Intervenor Plaintiff-Appellee.
Robert L. Hammonds, Hammonds & Sills, Baton Rouge, LA, for Defendant-Appellee.
James Carl Hrdlicka, Baton Rouge, LA, Gina Puleio Campo, Bolinger & Walker, New Orleans, LA, for Appellant.
Appeal from the United States District Court for the Western District of Louisiana;  Nauman S. Scott, Judge.
ON PETITION FOR REHEARING AND SUGGESTION FOR REHEARING EN BANC (Opinion June 26, 1998, 5 Cir., 1998, 145 F.3d 329).
Before KING, Chief Judge, and POLITZ, JOLLY, HIGGINBOTHAM, DAVIS, JONES, SMITH, DUHE, WIENER, BARKSDALE, EMILIO M. GARZA, DeMOSS, BENAVIDES, STEWART, PARKER and DENNIS, Circuit Judges.

BY THE COURT:

1
A member of the Court in active service having requested a poll on the suggestion for rehearing en banc and a majority of the judges in active service having voted in favor of granting a rehearing en banc,


2
IT IS ORDERED that this cause shall be reheard by the court en banc with oral argument on a date hereafter to be fixed.  The Clerk will specify a briefing schedule for the filing of supplemental briefs.